European Council meeting (8-9 March 2007) (debate)
The next item is a report by the European Council and a statement by the Commission (European Council meeting, 8-9 March 2007).
President-in-Office of the Council. (DE) Mr President, Commissioner, ladies and gentlemen, following our debate on the Berlin Declaration, I should like to inform the House of the results of the Spring Summit. I shall do so gladly, and may I say at once - although it has just been remarked that we are too ready to sing our own praises - that, from the point of view of the Presidency - from my point of view - this was indeed a successful Council meeting. It provided answers in fields in which citizens - rightly, in my opinion - expect determined action at European level; it showed that, in defiance of all prophecies of doom, the EU is capable of action even following enlargement, and that the Member States - with the support and encouragement of the Commission and Parliament - are in a position to resolve their differences and set ambitious common targets - even if, of course, the individual decisions may not always be easy.
The Summit also showed that the Union is prepared to take up the pressing tasks of the future, and it gave us momentum and the courage to believe we can succeed also in reviving the flagging process of EU reform and renewal in the coming months.
This is the message conveyed by our latest Summit, which also produced the specific internal results I am just about to discuss, and we want to continue to send out this signal in two weeks' time - as we have just been discussing - at the celebrations in Berlin and throughout Europe for the 50th anniversary of the Union. This is the impetus we wish to take with us into the second half of our Presidency.
As you know, the Spring Summit focused on energy and climate policy. Both issues are rightly very high on the list of concerns of the European people. Recent years and months, in particular - most recently the oil dispute between Belarus and Russia - have demonstrated vividly once more the extent of our dependence on energy imports and the vulnerability of the European economy in matters such as this.
Just as evident, as has also just been remarked, are the effects of climate change. Environmental disasters, melting glaciers, sea-level rise, drought - these are no longer abstract terms, but are now very real threats. International studies have demonstrated the price we shall pay - the price we shall force our children and grandchildren to pay - if we fail to act now.
You are familiar with the outcome of the discussions at the Summit, and I hope you agree with my conclusion that the decisions by the Heads of State or Government have pushed open the door to an ambitious and - in my opinion - responsible European climate and energy policy, a policy that no longer glosses over the scale of the problems we face, but rather seeks effective strategies to respond to these problems.
We have taken a major step towards an integrated climate and energy policy - integrated because the one is not possible without the other; because the greatest risk by far to the climate today is the generation and consumption of energy by human beings. This is particularly applicable, of course, to emissions of greenhouse gases. Thanks to the decisions taken in Brussels, the EU remains the forerunner in international climate protection. The decisions enable us to make a credible entry into the forthcoming negotiations on the successor agreement to the Kyoto Protocol.
The EU has committed itself unilaterally and independently to reducing its emissions of greenhouse gases by 20% compared to 1990 by 2020. This is an ambitious target, and reaching it will require major efforts on the part of all Member States.
The Heads of State or Government have gone even further, however. We have promised to reduce these emissions by as much as 30% over the same period, provided that we are joined by other industrialised countries and economically advanced developing countries. These targets can only be reached if we are forward-looking in our energy policy, too, and so a comprehensive energy Action Plan was adopted in Brussels along with the climate targets.
Two targets are at the heart of this Action Plan. Energy consumption within the EU is to be reduced by 20% compared to projections for 2020 through greater energy efficiency; and, crucially, the share of renewable energy in overall energy consumption is to be increased to at least 20%.
As you will remember, we did battle over whether to make the latter target binding. A number of Member States had had reservations that this target might be too ambitious. I am delighted that we could agree to make it binding in the end, as the three aforementioned targets, in particular, make clear the close interconnection of climate and energy policy. Without the efforts in the fields of renewable energy and energy efficiency, the EU would quite clearly be unable to meet its own climate target.
We shall adopt the same joint, fair approach when it comes to dividing up the European target into national targets as we did when we agreed on making the target for renewable energy binding. In so doing we shall have to take into account the different starting positions and potentials of the Member States, and the Commission has been called on - and has agreed - to present a proposal for this division by the end of the year.
This is not the place to describe all aspects of the energy Action Plan. As I see it, it is more important to pay tribute to the Action Plan as a whole in this House, and also to emphasise - besides the targets I have just presented - above all the strategic decisions that have been taken in the following fields, for example: the structure of the internal energy market, security of supply, international energy policy, energy research, and new energy technologies.
I should like to select one of these five examples. It will be possible to ensure security of supply in the medium and long term only if we succeed in diversifying energy sources and transport routes. This means, in specific terms, strengthening relations with the important producer countries, developing lasting external relations with regard to energy - including with the countries of Central Asia and the countries bordering on the Black and Caspian Seas - and of course also fostering our energy relations with the Gulf States and North Africa. It also means reliable, transparent energy relations, including with Russia. Consequently, our Presidency is continuing to work towards ensuring that negotiations on a new Partnership and Cooperation Agreement with Russia can begin shortly.
The results concerning energy policy and the fight against climate change are indeed particularly important; but, as you can see from the conclusions, the European Council did not just confine itself to these. The Spring Summit traditionally takes stock of the Lisbon Strategy for growth and jobs, and the most important thing is that the renewed Lisbon Strategy is taking effect. There has been noticeable success, which has found expression throughout Europe in improved growth and falling unemployment rates. However, the message is also that now is not the time to sit back and relax; the contrary is the case. We want to use the positive momentum; as I see it, there is no alternative to continuing structural reforms and consistently consolidating public finances.
The European internal market must be developed and completed in important fields: once again, I give the examples of gas and electricity, postal services - and also financial markets. Last Friday's conclusions also include the elimination of the deficit in the transposition of Community law. We have indeed made good progress on this in recent years: I would remind the House that the transposition deficit was 3% as recently as 2000, whereas it is now just 1.2% - and we know that these efforts must be continued. For this reason, the European Council decided last Friday to further reduce this deficit to 1% by 2009.
The Lisbon Strategy will only be successful in the eyes of the public, however, if the social dimension can be successfully developed - this is particularly valid in view of positive developments on the labour markets. In this connection, the Heads of State or Government have emphasised the importance of fair working conditions, worker rights and participation, health and safety at work, and a family-friendly organisation of work.
I should like to emphasise briefly one further element of the decisions: better lawmaking and cutting red tape. In this field, too, we have made some progress in the past - albeit with difficulty. Of course, however, here too - or here in particular - our efforts must not lapse in future. In particular, we want to see a 25% reduction in the administrative burdens - red tape - arising from EU legislation by 2012, and the Member States have been invited to set similarly ambitious national targets over the next year.
At the final press conference on Friday, Commission President Barroso had some - in my opinion - very kind, almost flattering words to say about the Council meeting that had just ended. He said that, in terms of the results and the objectives set, it was the most important summit he had attended in his term of office. I would also say before this House, Commissioner, that this success would not have been possible without the Commission's excellent groundwork, nor without the support of the European Parliament - on whose behalf you, Mr Poettering, as the newly elected President, participated in your first Council meeting.
The EU is on its way to developing a modern, sustainable climate and energy policy. The Heads of State or Government have shown that Europe can assume a leading role in important global issues. As I see it, the signal the Summit sends out is that, if we Europeans join forces, if we act together, we can shape the future successfully. This is entirely in keeping with the motto of the German Presidency, the guiding principle we used as a heading for our conclusions, which I also mentioned in the earlier debate: 'Europe - succeeding together'!
(Applause)
Vice-President of the Commission. (DE) Mr President of the European Parliament, Mr President-in-Office of the Council, ladies and gentlemen.
The Commission is obliged to the Council and the German Presidency for the far-reaching, bold objectives set at last week's European Council. We are also obliged to you for the unambiguous signal you have given the rest of the world, which has received great attention worldwide: namely the signal that we in Europe are serious about the fight against climate change, the development of a common energy policy and the preservation of our competitiveness. A particularly important result of this Council was the fact that it proved those people wrong who said that a Union of 27 Member States would no longer be capable of action. This was the first great test for the Union of 27, and I believe we have passed it.
The Summit was a good one from the point of view of the European policy of partnership for growth and jobs within the framework of the Lisbon Strategy. The Heads of State or Government noted that the new Strategy is delivering the desired results and has made an important contribution to the economic recovery, a recovery that is reflected in an upward trend in GDP, with a growth rate of 2.9% in 2006. It is now expected that, in the next two years alone, seven million new jobs will be created in the EU and we shall come very close to achieving the original Lisbon objectives of 2000.
The Heads of State or Government made it clear that we must not content ourselves with the initial signs of stronger economic dynamics. I agree with what Mr Steinmeier has just said: Europe now has a great opportunity to further increase the pace of reform. We have not yet succeeded in reversing the trend. The downward trend has indeed slowed, but we are not there yet. All we can say is that we are on the right track.
This is also demonstrated by the European Council's support for the country-specific recommendations issued by the Commission for the first time. The significance of the fact that the Member States accepted country-specific recommendations from the Commission for their national agendas in a field in which they have sole competence, and that the European Council adopted these unanimously without argument, should not be underestimated. This shows that, for the first time, we have a functioning mechanism for economic-policy coordination in Europe.
This year will see preparations for the second three-year cycle of the policy for growth and jobs, and the Commission already sees three clear necessities.
First of all, we shall have to integrate climate and energy policy fully into the European policy for growth and jobs. This must be a coherent policy.
Secondly, it will be essential to strengthen the third pillar of this strategy, namely employment and the social dimension, with particular emphasis on improving the employability of European citizens. After all, what we see before us is a brand-new development. We shall be seeing increasing shortages of adequately trained workers in certain regions and sectors. Employability must be improved, particularly by strengthening education and training.
The third major task in relation to the review of the Lisbon Strategy will be increasing its visibility. As the saying goes, 'don't hide your light under a bushel'. It could be that we are speaking rather too little about having a European answer to the global economic challenge. The fact that European integration and a common European economic policy are the answer we have been looking for to the question of how to preserve our competitiveness at global level should feature much more prominently in national policy debate.
I should like to say just a few brief words on the subject of better regulation and bureaucracy reduction - a particular concern of mine. The call made by the European Council for Parliament and the Council to make even greater use of impact assessments in the future is important. The quality of legislation is the be-all and end-all of the whole project.
A prerequisite for this is good cost assessments. All parts of the project of better regulation and bureaucracy reduction are now really under way. I am very much obliged to the Council for supporting the Commission's objective of a 25% reduction in the administrative burdens on European enterprises arising from European legislation by 2012. What is just as important, however, is the commitment made by the Member States to doing the same within their own spheres of competence. This had been in dispute, and the fact that it has been achieved represents a great success. The goal of achieving an overall reduction in the administrative burdens on enterprises of 25% by 2012 now seems tangibly close.
I should like to make it clear once more in this House that, when we talk about reducing administrative burdens, we simply mean less paperwork for enterprises. We are talking about requirements on reporting, keeping statistics, information and documentation. Under no circumstances will standards relating to consumer protection, quality, the environment, safety or social aspects be so much as touched. The aim is not to alter the substance of requirements but to make them such that they free up energy within enterprises rather than placing an unnecessary burden on them.
(Applause)
When Tony Blair said some time ago that, if the EU did not exist, it would have to be invented, he was probably referring to the kind of decisions taken by the European Council just a few weeks after the alarming facts in the latest UN report on climate change became known.
With the support of Parliament, and on the basis of the Commission proposals from January, the European Council has managed to make climate change and the switch to sustainable energy structures a priority of European policy, and to adopt an Action Plan for the coming three years.
The strength of the decisions lies in the fact that we have succeeded in closely interlinking climate and energy policy. The reduction in emissions of greenhouse gases goes hand in hand with a competitive, secure, sustainable energy policy. The strength of the decisions lies also in their credibility, as they will not exist in a vacuum, but are linked with a tangible package of measures.
Binding targets for renewable energy, as well as the targeted promotion of energy saving and the new technology of carbon capture and storage, will adapt the European economy to the global challenges of the 21st century in terms of climate policy. We shall continue to dismantle the remaining barriers to renewable energy and to energy efficiency in all industrial sectors, with a view to achieving a 20% share of renewable energy in overall EU energy consumption and also a share of biofuels of at least 10% by 2020.
I heard what the President-in-Office of the Council has just said about the Commission's task of presenting a proposal by the end of the year. I can assure you that the Commission will present a fair, well-balanced proposal for sharing out the burden throughout the EU, one that will take into account the prior achievements of the individual Member States, their starting positions and what they need in order to meet this target. I am certain that we can do this.
What is important is that we are making the internal market for gas and electricity work once and for all to the benefit of consumers, which will encourage investment and create a genuine European grid.
These measures will open up new, global markets for us, reducing the energy bills of all citizens and all enterprises. We in Europe are currently paying too much for our energy - and this is a result not only of the global situation, but of poor organisation of our own energy supply. For this reason, the fulfilment of the Lisbon Agenda also requires consistent implementation of the new EU climate policy.
We have proposed that the highly developed countries agree to collectively reduce their CO2 emissions by 30% compared to 1990 by 2020. In addition, the EU has already committed itself to reducing its CO2 emissions by at least 20% by 2020. This puts us in an excellent position ahead of the forthcoming climate negotiations.
I believe that this dual decision in relation to the climate will lead to a new global dynamic - which we urgently need. We can no longer stand by and watch countries such as the USA and China both pointing the finger at each other and demanding the other make the first move. One of them has to make a move at long last! This is undoubtedly an important point for discussion also at the EU-US Summit on 30 April of this year. This point was mentioned by the Heads of State or Government along with the other external issues.
I should like to say a few words to European industry. The Council's targets give our industry a clear framework, and also investment security for years to come. It can now plan its investments; it knows what politicians are demanding of it and can develop its strategies. We want to see Europe exporting the best, cleanest products; not its jobs. I do not want to hear only what European industry cannot do and what it considers impossible; I should like to finally hear what it can do and what is possible. We shall see that a great deal more is possible than the industrial community itself would have thought.
For all our contentment, we should not forget that we have seen only the starting signal so far. This strategy must be taken forward - by means of specific Community projects and individual legal projects - by the end of this parliamentary term. In addition, we have the support of the European public. We know from the latest Eurobarometer survey that European citizens are well aware that a change of course is essential. I am sure that they are also aware of the fact that resolute action will not come for free.
To summarise, the Lisbon Strategy is an open, dynamic process. We need a marketplace of ideas, which will then lead to specific policy decisions.
As a report by the Centre for European Reform put it: there is hardly a single European country that is not scrutinising the Danish model of 'flexicurity', the Finnish university system or the British liberalisation strategy. I could add more examples, such as the French 'Pôles de Compétitivité', the Dutch Standard Cost Model or tax reforms in some of the new Member States. Learning from one another is a key element of this reform process.
It is now a matter of making clear together that the European partnership for growth and jobs is Europe's answer to the two great questions of our time, namely the great social question as to how to make available sufficient good jobs in the age of globalisation, and the great environmental question as to how to keep our planet habitable.
After all, we know that people are asking questions such as: Will I keep my job? Will I continue to receive benefits if I am ill? Will I be able to put my children through college? Will I be provided for in my old age? We also know they are asking: What will living conditions be like for my children and grandchildren in the future?
This is the answer to these questions - and it is important to point out to Europe's citizens that it can only be a European answer. If there were ever the need to demonstrate why we need European integration, these are the two issues that show that this integration is essential in the 21st century, too. Thank you.
(Applause)
on behalf of the PPE-DE Group. - (NL) Mr President, Mr Steinmeier, Commissioner Verheugen, ladies and gentlemen, a summit is usually followed by long-winded conclusions in which we have to dig deep to find ambitions that are supported by the 27 Member States. This time, though, the conclusions are relatively short and definitely represent major steps forward. The European spring summit has exceeded our wildest expectations. Vision has been coupled with political courage, ambition with feasibility, credibility and - no small feat - decisiveness.
We in the Group of the European People's Party (Christian Democrats) and European Democrats would first of all like to pay tribute to the President of the Council, the German Federal Chancellor Mrs Merkel, and her team, and also to the Commission under its President, Mr Barroso, particularly Commissioner Dimas and Commissioner Piebalgs, who have launched the energy and climate package and have done everything in their power to achieve sound results. We are actually proud, I have to say, that our own group's combined efforts at the top of our institutions, in harness with other partners of course, has yielded pleasant prospects.
We are still waiting for the rich rewards, though. The commitments have been made, but we still need to divide up the joys and the burdens, and I should like to wish the Commission much success in this arduous task. I hope that all Member States and all sections of society will be prepared to do their bit in making the tireless efforts that are needed.
As the world is watching Europe, it can see that Europe is facing up to its responsibility and that it is choosing to fulfil a credible pioneering role. As European partners, we have a duty, in unison, to bring maximum pressure to bear on our global partners in order for them to join us in this ambitious, but above all necessary, chapter.
Comparing our group's points of departure prior to the spring summit with the results, I come to the conclusion that we would have preferred to see feasible, binding agreements rather than unrealistic, high-flown pie in the sky, and those, as a result of 20-20-20 decision, are what we have got, so that is a great success.
Research and development in the area of renewable energy and the fight against climate change go hand in hand with the Lisbon goals in terms of growth and employment. These, Commissioner Verheugen, should definitely be included. For the majority of our group, there is room for nuclear energy in the energy mix, even though we, just like the European Council, fully respect the principle of subsidiarity in this respect. Since we do not want Parliament to stand on the sidelines in the climate change issue, we want to give the setting up of an effectively-run temporary parliamentary committee on climate change our full backing.
During this spring summit, the emphasis was on energy and climate, although there is more to it than that, of course, for, after all, there is still a great need to keep the kettle of socio-economic reforms on the boil. We believe that the Lisbon process is starting to bear fruit, but there is no reason whatever to rest on our laurels at this stage, certainly not in those Member States that have run up government debts, experience low labour participation or have pension schemes that are not fully safeguarded.
We in the PPE-DE Group seek to steer clear of any form of complacency. Since economic prospects have improved somewhat, national reforms should not be delayed but should, if anything, be speeded up. We expect that the Commission will continue to display leadership and will, if necessary, confront the Member States with their trickery and shortcomings openly and without qualms.
We very much welcome the decisions surrounding the measurable reduction in the administrative burden and the prospect of an independent impact study in the case of fresh legislation.
Vision and ambition with regard to sound policy is one thing, convincing people thereof and getting them on board is another. The crucial question, as Commissioner Verheugen was also right to point out, remains how we can get Europeans more involved in this whole Lisbon process. Whilst it is to be applauded that the summit conclusions call for further efforts in a bid to improve communication, this does not, of course, get us anywhere. It simply needs to happen and in this area, a huge number of opportunities have been missed in recent years.
I would therefore urge the Presidents of our three political institutions to give those 500 million Europeans, who hope for a prosperous and social future in a pleasant living climate for their children and their grandchildren, a place in the Berlin Declaration, to give them renewed confidence and faith in the added value of our common European project.
on behalf of the PSE Group. - (DE) Mr President, this Summit has been a success - a fact that must be emphasised, as it cannot be said of all our summits in recent years. The Vice-President of the Commission was right when he said of last weekend's events that Europe has proved itself capable of action. We can do it if we try.
The 27 Heads of State or Government who managed to work together successfully at the weekend took a decision that points the way ahead, but I shall leave the detailed description of this up to our group's experts in their speeches. This allows me to concentrate on noting that what we need - namely to make the public understand that this is not just a club of layabouts - is really feasible; and that the EU not only describes the great challenges, but defines and decides on the necessary answers and hopefully also implements them in practice.
Standing here speaking about European Councils, I have often reflected on how one could best describe the situation of the European Council of Heads of State or Government. One day a passage from the Book of Matthew sprang to mind - and I am sure the President, too, is very familiar with this - chapter 6, verse 26: 'Behold the fowls of the air: for they sow not, neither do they reap, nor gather into barns; yet your heavenly Father feedeth them.' I do not need to go on: you sow, I hope you will reap, I hope you will gather into barns; and what the heavenly Father does with you remains to be seen.
In any case, it is true that this progress has been achieved. Mrs Thyssen, it is in everyone's interests to call this a joint effort by the European institutions. I did not have the impression that Angela Merkel was acting as a representative of the Group of the European People's Party (Christian Democrats) and European Democrats; I had been told she was there as the President of the Council. It was not my impression that the President of this House took part as a representative of the PPE-DE Group - this would mean he had misunderstood his office - and Mr Barroso is not officially allowed to know anything about the PPE-DE Group. Kindly refrain from claiming this success for any particular group, therefore.
(Applause)
What is this all about? Europe has described and addressed itself to a huge challenge. Besides, we have learnt something we did not know before - or perhaps Mr Steinmeier did - namely that nuclear energy now counts as renewable energy. This is Chirac's Theorem, as it were, to mark the end of his term of office. At least we have learnt something!
At all events, taking up the challenge and exerting pressure to ensure that these decisions are implemented in practice is of prime importance. Praise is also due to Tony Blair for once. Directly after the Council, the British Government said: 20% is good, but we want something even more ambitious. We need more of this in Europe.
(Applause)
I should like to add that the G8 Summit will be dealing with the situation in Africa. In this connection, we must also understand that climate change is another significant example of injustice in the world. The continent that contributes least to the pollution of our environment - Africa - is the one that suffers most as a result of climate change. This means that when we say, for instance, that we want to ensure that justice and solidarity reign in the world, it is a moral obligation for us Europeans to really tackle the problem of climate change and - as has been rightly said - to exert pressure on other regions of the world.
Protecting the existence of the human race, the survival of life on this earth, is the great goal to which we are all committed - every one of us, including the USA, Japan, Australia and China. Yet we cannot make demands of them unless we set a good example ourselves; and that is the historic step that was taken at the weekend. I am obliged also to Mr Steinmeier, who played a significant part in bringing this about: Angela Merkel undoubtedly also played a decisive part, but Mr Steinmeier deserves a mention for the persistence with which he has carried out his work as President-in-Office of the Council.
(Applause from the left)
Mr Schulz, I am delighted to see that you are much better versed in the Bible than I am.
on behalf of the ALDE Group. - (DE) Mr President, I was not quite sure when Matthew (Matthäus) was mentioned whether it was not perhaps a reference to Lothar Matthäus. I am pleased that this was not the case.
Mr Schulz is quite right: it was a successful Council summit. You want to make progress on the internal market for energy, you want to slow down global warming, reduce CO2 emissions and extend the use of renewable energies, and you want to strengthen solidarity on energy matters. This is in line with this Parliament's demands. Some of these demands were even more ambitious, but nevertheless you deserve applause, and this is what you will get from the Group of the Alliance of Liberals and Democrats for Europe.
However, there is no cause for complacency just yet, because you still have the much more arduous part ahead of you. Whether the Summit really was a success will depend on whether the projects are implemented quickly and hopefully deliver tangible results before the year is out. That is also my group's central message: we want the objectives that have been agreed to be acted on quickly. In this respect the Commission is already making the right noises. The Council is asked to nail its colours to the mast once the Commission proposals are on the table.
Allow me to comment more specifically on one or two individual issues, and firstly on climate protection. You are quite right. Climate protection works at European level or not at all. On closer examination it is also true, however, that climate protection does not actually work at European level either but at global level. Only if we can get the other major CO2 emitters on board will we bring about the global change that is necessary to actually slow down climate change. Basking here in the glory of the role of forerunner will not achieve a great deal. A forerunner without anyone following reminds me a little of Don Quixote, whom we should not be emulating.
Climate policy in Europe must now therefore be followed by climate diplomacy from Europe, because on its success the overall success of the enterprise ultimately depends. Some see the G8 as the appropriate forum for this and think a solution could be found if the issue were taken to the G8. Take it with you to Heiligendamm, but we must also recognise one thing: the G8 may quite conceivably not be appropriate. It does not include China and India. That may also be a reason to reflect on the architecture of the global institutions.
On the issue of the internal market for energy: for us this is not an end in itself but something that we really need. As Commissioner Verheugen said, market failure is something that directly affects the Union's citizens. I am delighted that the Commission's action plan has been adopted and should like to offer my congratulations to Mr Verheugen and in particular also to his colleagues Mrs Kroes and Mr Piebalgs, who have spared no effort here. It is now a question of building on this, and my group would expressly encourage the Commission to do so quickly.
Bureaucracy requires better legislation. The proposals that Commissioner Verheugen has made are right and it is also right that they have been adopted. We therefore welcome the progress that has been made here, but believe that the Member States are obliged to follow suit. It is a myth that all bureaucracy comes from Brussels.
The Council has shown that it can agree on a really important subject. Congratulations on this! Now it also needs to be successful on the Presidency's second important issue. The Berlin Declaration and the June Summit await us. You have our support for them.
on behalf of the UEN Group. - (PL) Mr President, to start with, it gives me real pleasure to bring together the two points of view presented here. I will be delighted to reconcile the views of our friends from the Socialist Group in the European Parliament and the Group of the European People's Party (Christian Democrats) and European Democrats.
We are grateful to the German Presidency for the success of this summit. I have in mind both those of its members who are from the SPD, and those of its members from the CDU. This positive outcome raises hopes of success for Germany and for the German Presidency, and we are pleased with it. We are glad that the businesslike and pragmatic approach adopted by the German Presidency has yielded results.
I would also like to thank the President of this House for the positive, hands-on role he played at the summit - our thanks, Mr President. This is a fine example of the major role the House wants to play in the process of European integration, and it arouses hope. The summit has been a success and sends an important signal to the rest of the world in two respects: it is a signal of our unity, and a signal of our organisation's pragmatic, forward-looking approach.
All the countries around the European Union have now seen that we are able to unite on energy issues. The Union is sending out a clear signal that we want solidarity, and that we want the future of our organisation to be based on a unified approach to the question of the security of energy resources.
I believe that the events of the last year or so have helped everyone in the European Union to grasp the importance of energy security not just to our economies, but ultimately to individual citizens' standard of living.
The summit has also sent out a clear signal on climate change. It has demonstrated our ability to come to an agreement on this matter, and it gives me real pleasure to endorse the results of this summit. It is right that the European Union has set itself ambitious targets on an issue of such paramount importance to the future of Europe.
To finish, I would like to highlight the fact that the first summit of the now further enlarged European Union has also shown that enlargement is not a problem. In my view, our friends from the old Member States tend to over emphasise the problems of enlargement. As a Pole, I would like to point out that recent enlargements of the European Union, both that of two-and-a half years ago, and the latest one, are a common success for us all. That is how the citizens of the new Member States see it. I would like us all to feel this way.
European enlargement is a success, and we would do well to remember that. This summit has shown that if we work together, we will succeed.
Thank you, Mr Kamiński, and thank you for your kind words to me.
on behalf of the Verts/ALE Group. - (IT) Mr President, ladies and gentlemen, there is an obvious connection between the preceding debate on the Berlin Declaration and this one, since the Europe of results must be able to act and it will not be able to do so very effectively without a constitution. Mr President, we acknowledge the fact that the German Presidency led the Council to adopt quite clear, visible commitments on emissions cuts and renewable energies and to reject the pro-nuclear offensive from President Chirac. Mr Chirac is on the way out and you can be sure that we are not going to miss him at all.
Although we welcome the outcome reached at the summit - because things could have gone far worse - we believe that the difficulties are only just beginning, because when the time comes to translate our words into actions there will certainly be problem grey areas in meeting the targets. We should be aware straight away, for example, that cutting emissions unilaterally by 20% between now and 2020 will not enable us to meet the target of keeping the temperature rise down to less than 2°C. Mr Verheugen, I do not think that that constitutes a big, bold effort because, if we kept to our commitments on fair energy efficiency and renewables, that would already cut emissions by 24%. Thus a unilateral target of cutting emissions by 30% would have been perfectly feasible and would radically have raised our credibility on the international stage.
What is more, Commissioner, if I think of the role you have played in the issue of emissions cuts, renewables and cars, as well as the tremendous struggles that have taken place within the Commission on all these topics, your speech today sounded frankly like a bit of 'greenwash'.
Achieving these targets means overcoming a great many adversaries, primarily many of our national government administrations, which are the real bureaucratic burden of the European Union, together with the Commission staff. Next, of course, are the major European industrial lobbies which, despite their fine words, are absolutely opposed to any real development of environmentally efficient renewable energies, because Enel, E.ON and EdF are all too well aware that reducing our dependency on fossil fuels means making European consumers much freer of them as well.
We await the Commission's proposals with interest, of course, but also with some trepidation, because we are convinced that now is the time to be revolutionary and radical. That is why we shall be meeting in Berlin - and I hope, Mr Steinmeier, that you will be able to join us - in order to draw up a sound plan based on ten ideas that we have often put forward. The most important of them is a climate pact with the same features as the Stability and Growth Pact, setting out clear rules, firm and rapid sanctions and highly realistic incentives.
To conclude, Mr President, I should like to add that we are extremely concerned at the rumours circulating in the Council and the Commission that the new rules deriving from the commitments made by the Council of Brussels could be adopted under the procedure of Article 175(2), which excludes the European Parliament and requires unanimity in the Council. If that happened, it would be a slap in the face for all the European citizens who are so enthusiastic today. I hope that does not happen.
on behalf of the GUE/NGL Group. - (DE) Mr President, ladies and gentlemen, everyone is talking first and foremost about the recent Summit's historic significance in terms of protecting the climate and the environment, but in so doing they overlook the fact that in other important fields, such as employment policy and the European social model, no initiatives have been agreed at all and that as a result opportunities have been missed.
The Lisbon Strategy with its focus on the global competitiveness of the European Union and other global players prevents us, in my view, from adopting an effective approach both to the fight for climate protection and to the fight against poverty and social exclusion. However, I certainly appreciate that on climate protection steps have been taken in the right direction.
Nevertheless, it is obvious that these steps are limited and that they are still in danger of being slowed down and brought to a halt. The EU is once again its own worst enemy, pushing to one side its own studies which conclude that a 30% reduction in greenhouse gas emissions is needed to actually prevent irreversible global warming and with it up to 86 000 additional climate-related deaths per year in the EU. The difference between 30% and 20% can be summed up as whether we are going to use the opportunity to avert a climate catastrophe or whether we are going to carry on regardless.
The problem is not that the left-wing opposition believes in principle that those in power are not doing enough of the right thing. The problem is that the wrong political course has been adopted and that the decisive initiatives are not actually being taken.
It is not surprising either that the fight against poverty, social exclusion and social divisions continued to be marginalised at the Summit and was not linked at all with consistent action to tackle global warming and the destruction of the environment.
Mr Verheugen, it is precisely this close interlinkage of social and ecological issues that the Summit failed to identify, despite what you have said today. For years, the European Commission has presented reports showing the potential jobs that could be created by using renewable energies, showing the external costs, but also clarifying the impact of ecotaxes. Levying these taxes could increase the European Union's revenue, money which is needed for imperative social and environmental measures.
This market logic explains why, for example, in the Action Plan 'An Energy Policy for Europe' tackling climate change is only included at the bottom of the list of major objectives. It also explains why the European Council is calling for rapid progress to be made in the EPA negotiations, despite the Summit's complaint about the increasing share of greenhouse gas emissions from developing countries. These free-trade agreements are, in my opinion, a brutal form of neo-colonialism, which are socially and environmentally destructive.
There are at least three conclusions: firstly, we need to make it a priority to have an up-to-date policy to tackle poverty and social exclusion and global warming, then we need to stop the EPAs and finally we need the passages in the draft constitution that promote economic deregulation, privatisation and armament to be deleted.
on behalf of the IND/DEM Group. - (SV) Mr President, greenhouse gas emissions are a source of concern and appear to lead to rapid changes to the earth's climate. It is difficult to form a judgment on what the EU might do about this matter by itself. By taking the lead, we should increase our ability to put pressure on China, India, the United States and Russia, and Europe would gain the advantage in terms of environmental technology. However, we must not proceed too quickly and so undermine our competitiveness.
The Council agreed on a well-balanced view of this issue - rare progress in an EU in which the vast majority of decisions undermine freedom, weaken democracy, compromise countries' independence and make our lives more bureaucratic. It should also be noted, however, that such progress destroys the official argument in favour of the Constitutional Treaty. According to that argument, democracy must give way to efficiency and it must be possible for individual Member States to be ridden roughshod over in the EU's decision-making; otherwise, the EU will become impotent. That is apparently untrue. Nor was it true of the Services Directive.
The hidden argument in favour of the Constitutional Treaty is that it is necessary in order to create an EU state - a power base for a new European elite. Political power has to be taken away from the nation states, which are the source and basis of European democracy. Now, the Council has again shown that it is possible to take major decisions even when all the Member States have the veto. Thank you for demonstrating that. Praeterea censeo constitutionum esse repudiendam [Moreover, I believe that the Constitution should be rejected.]
on behalf of the ITS Group. - (DE) Mr President, we too regard the EU Summit as positive, but more in terms of its desires than its results. On the one hand it is good and important for the future of all of us that climate protection targets were agreed at the EU Summit, but on the other hand it is, alas, the case that such declarations are unfortunately often not even worth the paper they are written on. What is the point of agreeing to reduce CO2 emissions by a fifth by 2020 if the practical and problematic details are, in usual EU style, put off until later. Moreover, I do not think that we have made any progress at all on nuclear power. The question of how to dispose of radioactive waste remains unresolved, the safety of nuclear power stations is not guaranteed and the effects of nuclear radiation are not at all fully understood. Nevertheless, the EU Summit did not manage to send out a clear signal by reducing nuclear energy. Instead the danger of global warming is supposed to be countered with a nuclear risk, which I believe is a perilous business.
It is of course all well and good if the EU wishes to play a leading role in climate protection. However, it is only responsible for 15% of global carbon dioxide emissions, which is just the tip of the iceberg. On our own, without the major climate culprits, India, China, South Korea, Japan, Australia and the United States which are responsible for almost half of global greenhouse gas production, we will hardly be able to make progress in the battle against climate change. On the contrary, we will pay a hefty price for all our efforts. You do not need a prophet to tell you that.
The fact that the developing countries, but also and above all the energy-squandering USA, could not care less about the environment, is well known. Even on US Army bases in Europe no respect is shown for the environment and abandoned US bases are almost akin to hazardous waste depots. This is a scandal, not only for the Americans, whom it seems really do need to be taken in hand in this respect, but above all for the EU Member States, who have not prescribed any technical environmental conditions. This is another context in which critical questions need to be asked about transatlantic relations, just as they do in respect of CIA overflights and our overall tendency, all too blind with euphoria, to be the Americans' vassals.
As early as 1997 the industrialised countries committed themselves to reducing the quantity of greenhouse gases that they produce. At the 2005 UN Climate Change Conference there was once again praise for moves to invest more in solar, wind and hydroelectric energy from then on. Of course once again these noble words have been followed by scant action. The EU imposed its own target to increase the share of renewable energy to 12% but has achieved only 8%. That is why there is no need to celebrate renewed verbal declarations, like the ones we have just heard again, as such a great success. Instead we are reminded of other EU initiatives that have failed thus far such as the Lisbon objectives, which we are also still light years away from achieving, quite apart from the barely implemented Alpine Convention, which is a further act in this tragedy. If we are to slow down climate change and mitigate its impending serious consequences we must all direct our efforts towards achieving the objectives that we have set.
Mr President, ever since I came to this House, I have heard repeated promises of cutting red tape, be it from the Commission, the Council or indeed from Parliament itself.
From this summit, we have now yet another war declared on bureaucracy. That is good. Indeed, one wishes that famed German efficiency would drive it forward. However, I fear that will not happen, because, as in the past, I suspect that these promises will not be delivered. This is because we are dealing with EU edifices which are veritable factories of regulation. Indeed, at the same summit, a whole new front of regulation was opened up under the guise of tackling climate change - even down to the point of dictating the type of light bulbs that nation states and citizens can use! Where, one might ask, are these bulbs likely to be manufactured? Probably in China, thanks, in part, to over-regulation driving our manufacturers to take flight eastwards, where the uncontrolled factories manufacturing them will belch out even greater CO2 emissions. Frankly, we never enforce restrictions about such matters in our trade agreements with China. Rather, we seem to reserve such punitive measures for our own industry. Such is the self-defeating merry-go-round that is this regulation-crazed European Union.
Speaking of merry-go-rounds brings me to the manoeuvrings at the summit over the rejected Constitution. So, Chancellor Merkel thinks EU citizens can be bypassed and hoodwinked: if the title 'Constitution' is dropped, then we can avoid even asking the electorate. What a coup for democracy! What a cowardly farce! What a commentary on the EU elite and their arrogant contempt for the people whose interests they claim to serve. The fact that the EU is running away from its own citizens tells us all we need to know about its worth and value as we approach the 50th anniversary of the Treaty of Rome, which, of course, spawned this insatiable lust for Brussels domination and control.
(DE) Mr President, I should like to thank the President-in-Office for his report. It is true that it was a successful summit, and as always success has many fathers, while failure is a foundling. In this case the success was primarily due to Germany's Chancellor, Mrs Merkel, who was after all Environment Minister for four years many years ago and is familiar with the European Environment Council.
The focus was on energy and climate policy. Unfortunately, the public debate following this successful summit has only described the internal discussions about renewable energies. In fact, as the Council Conclusions attest, much more was decided on the issues of security of energy supply and climate impact. The impact on society of the proposals made is also important and if we set targets, for example 20% or 30%, then these targets have to be realistic.
Mr Schulz praised Mr Blair for his 60% target. Mr Blair will not have to implement that, as we all know, and I am sure that his Conservative challengers will be demanding 70% by tomorrow at the latest. These targets must therefore be realistic; otherwise they are of no real value.
Secondly, despite all of this success there are still some outstanding issues, such as the question of burden-sharing. I hope that the Commission and the German Presidency will comment on this before the middle of the year.
What is the role of nuclear energy? We cannot proceed as was stated in the internal German discussion. It is a fact that generating one kilowatt-hour from nuclear energy produces 15 grams of CO2 whereas generating one kilowatt-hour from brown coal produces 970 grams. We must therefore be open-minded when debating this.
I certainly believe that at the end of the day the success of the German Presidency will be judged on whether it is possible, in international negotiations with the United States, Russia, India and China, to convert this European benchmark into an international standard. If so, the German Presidency will leave a lasting legacy.
Mr President, a few months ago, I met some young people in my constituency and they asked me what the EU is doing about climate change. I have to say that I gave a list of the bits of legislation and how we were tackling it, but it sounded a bit thin to me and I could see on their faces that they thought it was a bit thin as well.
Asked again today, I would be much more confident about what I was saying to them. Europe now has a story to tell on climate change. We have a policy fit for purpose, up to the challenge. I want to add my congratulations to the Council for its success last week and to the Commission - Commissioners Verheugen and Dimas - for putting together a comprehensive package.
Now we have got to live up to that package and that is not going to be easy. The targets we agreed are tough. There are a lot of issues to be resolved. Burden-sharing has just been mentioned. I understand that there is some issue about the legal base of the renewables targets. I want to say that this Parliament would want to be fully involved in any talks about those targets.
As regards biofuels, we want them, but not at the expense of the developing world. Tackling climate change must be part of the fight against poverty, not exacerbate that fight. R[amp]D investment needs to be tackled as well.
So, we have to be coherent, we have to cooperate and we also have to stay committed to this challenge. I think that last week the EU found a renewed sense of common purpose. It showed it could act decisively on a key issue that our citizens care about. I think in that sense that it began to make the elusive connection with citizens that people are always talking about.
We are celebrating our fiftieth birthday this year. I hope that, when we come to celebrate our hundredth birthday, future generations will look back at last week's summit and see it as a turning point, when the EU began to work together, tackle the big issues of our times and regain the confidence of its citizens.
Mrs McAvan, you of course may well live to see our hundredth birthday.
(DA) Mr President, the result of last week's summit was an historic breakthrough. We are now on the way to a greener Europe. Only a few weeks ago, however, it seemed quite unrealistic to believe in binding targets for the increased use of sustainable energy sources for a fifth of the EU countries' total energy consumption by 2020. Real progress has been made. Now, the political framework is in place and is to be given practical content. However, this is when the problems will arise and when we need to fight for what we believe in. Everyone is required to play a constructive role - both industry and ourselves as legislators. We also need, however, to go further and make increased environmental demands of, for example, cars and aircraft. The Commission needs to take the lead in this area and to be sure of its own stance. Is that not the case, Mr Verheugen? We also need to be very ambitious in order to ensure full liberalisation of the European energy market. We need to have a genuine internal market for energy, and this is where the German Presidency must really come into its own.
There is good cause for being very pleased that Europe is showing leadership in the world, and we are heading up the work aimed at obtaining a replacement for the Kyoto Agreement. If we stand shoulder to shoulder in Europe, we shall also have the opportunity to achieve a worldwide agreement on climate policy embracing hesitant countries such as the United States and the rapidly developing countries in Asia such as China and India. With the summit breakthrough, the EU is coming seriously into its own following a number of sluggish years. These began with the French and Dutch rejections of the Constitutional Treaty, which led to the EU being characterised by a lack of resolve. That is something that is now, fortunately, in the past. The EU is now demonstrating that we are capable of taking political action. We can again find common denominators that bind us together, even in areas in which strong national interests are at stake, and this is in no small measure due to a proficient German Presidency. The EU has got its optimism back, and that is crucial if we are to get the Constitutional Treaty back on track.
(LV) Thank you, Mr President. I would like to congratulate the presidency on the successful result of the Council's work, for having set a clearly ambitious work programme and having achieved almost all of it.
First of all I will talk about what was not achieved. It is a great shame that the Commission's proposal for vertically integrated businesses to be split up was blocked. The large energy companies, which dictate terms to national governments, have to date shown little interest in cross-border connections. Seemingly, the creation of a genuine European energy market has once again been put off.
Now I would like to talk about the decisions that were taken. Ambitious targets for increasing the share of renewable sources of energy and for reducing emissions volumes are a brave and welcome step. What is most important now is for the government representatives to understand what they have undertaken. This will prevent the same thing happening as occurred with the Lisbon tasks. The decision was not taken on the basis of calculations about the availability of renewable sources of energy or their location in Member States or the accessibility of technology, and was taken regardless of their cost. This will require highly responsible action by the Member States, close cooperation and mutual solidarity. This is one of those decisions which the European public has confidence in and which it supports. This undertaking, as for the Lisbon plans, must be fulfilled, and politicians must not go astray when they lay down tasks designed to achieve this target. Thank you.
(DE) Mr President, Mr Steinmeier, this euphoria is to some extent justified, but at the same time here and now is exactly the right time and place to consider whether there is anything underpinning these noble aims.
This weekend in Berlin under the aegis of the European Green Party, we will be proposing a ten-point list of measures to make Europe more climate friendly. We will do this with greater enthusiasm than Mr Verheugen, who this morning has once again shown that he regards climate protection as a burden for the EU economy and not as a driving force of innovation.
Security of supply is important, particularly as far as natural gas is concerned. However, building new pipelines is not the best measure that we in Europe can take. It would be best to adopt the successful model of the German Bank for Reconstruction and transfer the funds to the European Investment Bank for modernising our housing stock! More than 40% of European energy is frittered away in badly insulated buildings, and more than 70% of Russian natural gas is used in European buildings. A measure to improve the efficiency of our housing stock is therefore much more important than anything that we can do on the supply side.
It is exactly the same with oil. It is not pipelines that will help us to make progress but more modern cars. I do not know whether Mr Juncker has any children. Mr Schulz seems to be better informed. What I do know is that he is getting a new official car and that as a convinced European he told the Luxembourg press on Monday that he would soon be buying a Japanese hybrid car if the European automotive industry did not build more environmentally friendly cars.
We therefore need efficiency standards for 2020, because the cars in which we will travel in 2020 are already being designed now. We also need a speed limit in Germany because the many hundreds of kilometres of 'free travel for free citizens' are not only a German problem but a global one, because as a result cars are over-engineered the world over and are not efficient enough.
(IT) Mr President, ladies and gentlemen, the commitment to cut carbon emissions unilaterally by 20% is a step in the right direction, but we should have set our sights on the more ambitious target of a mandatory 30% by 2020. Renewables today represent only 7% of the EU's energy mix and the voluntary 12% target by 2010 clearly has not worked. That is why it is important to aim at mandatory targets and definite rules for implementing them.
We must tell those who complain at the cost of developing non-polluting technologies that this investment will grant Europe leadership in the sector and will create new and better jobs under the Lisbon Strategy. Fifty years after the Treaty of Rome, it is now time to launch a common energy policy, not least to reduce Europe's dependence on other countries. We have made a decision: now we have to be prepared to keep to it, even though we know it will be a difficult journey. The cost of doing nothing would be much higher, however, for both Europe and the rest of the world, and it would be paid above all by the weakest sections of society.
(NL) Mr President, the fact that the European Council organised a spring summit in the winter demonstrates that climate change is something that the Council acknowledges, and I am delighted that the Council is taking on board the Commission proposals concerning the fight against it. It does mean, though, that the Council is prepared to reduce by 30% only if the other developed countries pull their weight in achieving this goal, yet a 30% reduction in greenhouse gases worldwide by 2020 is necessary in order to be able to ensure that the increase in temperature does not exceed 2°C.
This is why, a few weeks ago, it was for this 30% that Parliament opted, and that is a first step. I am acutely aware of the fact that a 30% reduction is not straightforward. In the Netherlands, the Environmental and Nature Plan Bureau has indicated that this is impossible unless major changes take place in technology and in the way members of the public and companies behave. Despite this, the Dutch Government has taken on this ambition, and rightly so. In order to achieve these ambitious goals, the many available opportunities will need to be seized all at once, for we cannot be fixated on one single solution.
The Council conclusions are not clear about which sources of energy are to be used to guarantee certainty of supply. There is therefore the risk that people will still only consider the energy needs in terms of gas, oil and coal. Holding onto fossil energy sources will stand in the way of the development of renewable ones.
Mr President, I wish to congratulate all concerned on a successful summit. It is quite rare for the leader of the British Conservative delegation to offer full praise after a European Council, but this time it is justified and I am delighted to do it.
In reaching agreement on cutting EU greenhouse gases in this way, the Council has shown leadership on probably the most important issue facing our planet, that of the threat of climate change. I sincerely hope that the leadership displayed on this issue by Member States will result in broader international action.
The leader of my party, who has done much to put this issue at the centre of the political debate in the United Kingdom, also welcomes this agreement and is delighted to see the new-found enthusiasm of Mr Blair and Mr Brown. Europe, in taking a lead on this matter, not only sends a strong signal to the global community but also sends a message to our own people that the EU can make a difference. The news from Brussels so often concerns arcane institutional issues that do not relate to the lives of people. This agreement on climate change is a good one and I hope Members of Parliament will take note of it when we next have a debate on institutional machinery.
I should like to ask, in this regard, what proposals there are to improve the EU emissions scheme, as well as for confirmation that this will not require major institutional reform. When might we see a breakdown of country-by-country allocations on the targets for renewable energy as a share of energy consumption?
With regard to the conclusions, I also welcome the progress made on better regulation. I simply add that I would like to see more action on deregulation in particular. The President of the Commission, Mr Barroso, is to be congratulated on taking a lead on this vital matter for European competitiveness.
Finally, I express my support for the emphasis in the conclusions on the transatlantic economic and political relationship and, in particular, Chancellor Merkel's personal commitment to a new transatlantic economic relationship.
Mr President, President-in-Office of the Council, first of all I would like to say 'well done' for what was not an easy task. This was commendable work by Mr Steinmeier, a man with a reputation for persistence and determination. I welcome this achievement which, I think, is a very strong landmark for the European Union, making Europe a front-runner in tackling climate change worldwide.
My hope is now of course that this is not only a text adopted by the European Council, but something that will be implemented in the Member States. I therefore take it for granted that, as the UK Conservative Member said, it will be implemented in the UK too, together with UK businesses and the Conservatives under Tony Blair's leadership - thanks a lot for that one!
(Laughter)
My second point is that climate and energy policy is not a cost, but a new competitive parameter and a new opportunity to create more and better jobs, as called for in the Lisbon Agenda. I want to underline that new, smart, green growth could and should be a new dynamo in the Lisbon process, as Commissioner Verheugen said himself, and as you also underlined, President-in-Office.
I agree with the points made by Commissioner Verheugen, but there was one little word missing, and that is 'coordination': coordination of economic investments in these areas, to enable us to take on the enormous investment task we face. One thousand million euros is the estimate of the total investment needed in the coming years and this needs coordination in order to provide the extra synergy the European Union can generate.
So, you have our best wishes for this endeavour. We in the Party of European Socialists are here to help you.
Mr President, the decisions of the Council were ambitious and the unanimity quite remarkable. The devil is going to be in the detail and I suspect there will not be anything like so much agreement when the burden-sharing proposals are announced, and some of the specific targets are open to challenge, not least by environmentalists.
The biofuels target, for example, has got to be a mistake when there is so much evidence that it makes better use to use biocrops in generating electricity than in powering cars. Let us not pretend that our demand for biofuels is not going to have an effect on tropical rainforests. We cannot even prevent the import into this country of illegally cropped wood, let alone stop the expansion of palm oil plantations. It is going to have an effect and I hope that all the energy proposals in this package will be put through the codecision procedure to ensure that parliamentarians have a chance to influence them in some way.
Carping aside, the overall direction is good and the objectives are noble. The European Union has taken on the mantle here of an evangelist seeking to alert the rest of the world to the dangers of climate change and to bring about a post-2012 international agreement involving at the very least China, India and the United States.
At the latest we have to try to forge this post-2012 agreement by the Conference of Parties in 2009, and quite a transformation in attitudes in these other countries is going to be needed if we are to achieve that. We are going to have to try and influence every opinion-former, the media, every parliamentarian, business leaders as well as government ministers if that is to be secured. I do not believe these resources exist, certainly not in DG Environment, perhaps not in the entire Commission. They do exist in Europe, however, if we pool our resources across all 27 Member States, our diplomats and our politicians and our businesses in a concerted campaign to change minds and secure success.
We should think of it like this and try and put it in these dramatic terms to concentrate the mind. We have less than 1000 days in which to save the world and secure an international agreement of this kind. That is our task and it is going to need all our resources. We need to build on the Council's decision and inject a sense of zeal, passion and urgency into our work, if it is to be achieved.
(IT) Mr President, ladies and gentlemen, Europe is not only asking the right questions but also beginning to provide practical answers and to commit itself to energy savings and the adoption of alternative sources of energy, as well as considering how to address the climate change emergency. Meanwhile, however, a huge, technologically advanced area in the middle of Europe that is of decisive importance for the social and economic future of one of the Member States - I am referring to the Po Valley - has for a long time been calling in vain for infrastructure measures to solve the pollution problem caused by the choked transport network, a situation that has now reached critical proportions.
During the morning and evening rush hours, satellite images show the Po Valley to be a vast queue of cars and lorries pouring out tonnes and tonnes of polluting exhaust fumes and consuming absurd amounts of fuel. That has been happening and we have been calling for these measures for decades, but thieving Rome - not that its inhabitants are thieves, because they are exceptional, honest people, but the old State's centralising halls of power are - expatiates as if in Byzantium on reforming the electoral system and allows this situation to deteriorate even further.
Then there is the second aspect of the climate crisis: water. It is not just southern Italy that is in danger of dying of thirst, but the Po Valley as well. I want to draw Europe's attention to the water situation in the Po Valley because of the extremely serious consequences that that might have for Europe's granary, as this macroregion is called, which is so important for the future of production in our country.
Mr President, the summit concluded that the renewed Lisbon Strategy for growth and jobs is 'beginning to deliver results'. It is about time, because the fanfare surrounding the launch of that strategy has not exactly been matched by spectacular results to date. Most businesses, in particular smaller enterprises, which make up the majority of employers, quite rightly complain that excessive red tape hampers their operation and development. I therefore welcome the summit's commitment to a 25 % reduction in EU-imposed red tape by 2012, and I hope that will be met. But it is a pity that the Member States did not commit themselves to similar reductions in red tape through domestic legislation.
Most attention has been given to the summit commitments on energy efficiency and renewable energy; admirable targets for energy saving have been set. However, I hope that any new legislation will be sensitive to local circumstances. For example, in transport, due account must be taken of the fact that, where I come from and in most of rural Scotland, there exists no realistic alternative to road transport for goods.
(CS) Ladies and gentlemen, the solution to the problem of global warming is inextricably linked not only to the use of renewable energy sources but also to the approach we will take to established sources. I, for one, am pleased that the EU summit made a breakthrough regarding the Union's position on nuclear energy. The attitude to nuclear energy under the German Presidency has thus far been equivocal; it is trying to avoid the issue for fear of getting its fingers burned, although it knows that sooner or later it will have to bow to economic necessity and take action. The longer we wait, however, the more serious it becomes.
The shift can be seen in the fact that the delegates at the summit ultimately recognised that, in the interests of energy security and cutting emissions, the Member States can make use of nuclear energy. I am convinced, however, that the energy mix should be not just well-balanced but also democratically open to all available energy sources, whilst making every effort, of course, to ensure the highest safety levels.
(EL) Mr President, of course the European Council did not only address the subject of the climate. That was in the right direction. We Europeans will bear the agony and the cost. In other words, with these measures that we are taking, unless we bring the United States, China and India into line, it is like making our own car and paying a great deal of money, while our next-door neighbour drives round with a broken exhaust. What are we trying to do? Dig a hole in a pond? We therefore need a new Kyoto which will be signed by these three countries, which together account for half the population and 65% of the energy. It is an issue which we need to measure in this way.
On the other hand, we talk of developments in the economic, labour and social sector. I do not understand. Which social class are we talking about? About those who, after Lisbon, traded in their BMWs for a Mercedes? There are 100 million Europeans living below the poverty line. What are we doing for them? What will we do? They are the unemployed citizens. It is they who will block any referendum we may need at a later date on the Constitution. So let us look at the poor and not just stick to wishful thinking and words that ultimately convince no one.
(IT) Mr President, ladies and gentlemen, this was a positive European Council, because it went to the heart of the problems affecting our citizens. In this era of globalisation, our peoples increasingly need a Europe that can satisfactorily address the questions to which the Member States are no longer able to provide answers.
Indeed, only the European Union can address major issues like climate change, the fight against terrorism and organised crime, immigration, energy security, including the revitalisation of nuclear energy, unemployment, and how to deal with the major new economic and trading powers of East Asia, not to mention peace in the Mediterranean region and the Middle East. That is why we need a new Constitutional Treaty to set out competences and action capabilities.
Therefore, Mr President, I endorse the proposal to produce a text preserving the substance and embodying the values of the document that was signed in Rome and then rejected in France and the Netherlands, a text that refers to the Judaeo-Christian roots that nourish the Union's actions centring on the rights of the individual and of the citizen.
Mr Steinmeier, I should like to put a concrete proposal to the German Presidency, and I appeal to it with conviction. In the coming months I propose that the Member States, together with Parliament and the Commission, launch a major campaign in the media to tell people what the European Union really is, to make them realise that the Union is not the expensive, oppressive Brussels bureaucracy but, as emerged during the summit on 8-9 March, an institution representing the certainty of a better future for half a billion people.
(FR) Mr President, Mr President-in Office of the Council, Commissioner, in its debates and conclusions on the Lisbon Strategy, the Council has reoriented its approach to social issues, too.
I welcome this, and, in line with what you both said, I believe that the Heads of State or Government are becoming aware of the fact that we will not be able to win back the citizens' trust if we do not demonstrate that Europe is endeavouring to protect the European social model. The conclusions therefore mention the need not only to create more jobs and to sustain growth, but also to safeguard the quality of jobs, working conditions, worker participation and the reconciling of professional and family life. Quite simply, this calls for two remarks to be made.
The first is that, if we do not want this new social approach to go unheeded, it must be accompanied by an action plan, by the re-launch of the European social agenda, and perhaps even by a Council that is dedicated - as the last one was to energy- and renewable energy-related objectives - to the implementation of these social objectives. Quantified objectives should be set, for example in the areas targeted by the Lisbon Strategy: youth employment, over 50s' employment and access to lifelong learning. The Member States should be made to provide themselves with the resources to get results, for example by exchanging best practices and by making sure to penalise those who do not follow things through. Furthermore, we should release a number of texts that are being held up by the very Council that is responsible for strengthening the Union's social dimension: the Working Time Directive, the revision of the European Works Councils Directive and the Temporary Work Directive.
My second remark is that there must be consistency between this new focus on the Union's social dimension and all of the policies conducted in other areas. Is the protection of the social model entirely consistent with our desire to completely liberalise the postal sector, together with the electricity and gas sectors? Can these public service sectors be tackled solely from an internal market perspective? Does liberalisation provide us with guarantees regarding public services, the servicing of all territories and the controlling of tariffs? I believe that, on this issue, too, we need to propose a new balance. That is why, as you know, the Socialist Group in the European Parliament has requested that a draft framework directive on services of general interest be looked into.
- (PL) Mr President, Mr President-in-Office of the Council, Commissioner, allow me to point out that the recent meeting under German Presidency is not just an example of effective action, but an example of how to combine axiology, or adherence to values, with a pragmatic policy.
Europe means freedom, solidarity and innovation, aims which our energy policy should also pursue. Solidarity regarding energy will and can serve freedom. How may innovation be combined with solidarity in energy policy? I would like to point out that the countries that recently re-joined Europe after a long period of separation are poor countries which do not have the capacity for the 3 x 20 programme. As a result, the implementation of that programme may soon increase internal divisions.
I call upon Commissioner Verheugen not to forget that Community policy should serve Community goals.
(PL) Mr President, the summit represents another step forwards in the building of Europe. To avoid becoming over-confident, however, let us take a more critical look at the status quo in selected areas. The 3% GDP for science in the Lisbon Strategy, although an improvement, will not be enough to put us on a par with the USA. There is still a long way to go before Europe's intellectual potential is put to its full use.
Regarding energy policy, the target of meeting 20% of our needs using renewable sources, and resorting to mining including coal mining, should not blind us to our current energy problems. The annex speaks of a common European policy coordinating the Member States. The latter should not, however, act to the detriment of European cohesion as we have recently observed them doing.
The current situation regarding gas supplies from Russia - the gas crises in Belarus and Ukraine -is a further test of our energy policy and security as a whole, and we should regard it as an object lesson, and not just a glitch that will go away. Russia's challenge is not an easy one, but Europe can avoid being the fall-guy provided that it speaks with one voice, which is rarely the case. Hopefully this summit will change things.
The Commission's recent actions on protecting the environment in the Rospuda River Valley, when no such vote took place concerning building a gas pipeline under the Baltic Sea, shows how selective, how non-cohesive and inconsistent these actions are. There are floods of tears when a rose dries out or when our forests burn, while strategic events are passed over in silence and we focus instead on niceties.
Finally I would like to mention Europe's greatest weakness, namely the continuing lack of solidarity at government and national level. This is a matter not so much of formal provisions, as of recognising our common fate rooted in tradition, particularly Christian tradition, and based on common aims, which need to be constantly defined. At the moment, the energy issue is a test of European solidarity, and this solidarity will energise Europe's future development.
(IT) Mr President, ladies and gentlemen, after this latest European Council we can fairly say that this is the Europe that we like: the Europe of choices, the Europe of farsightedness, the Europe that takes care of its interests and projects its role onto the world. This was a much-needed, albeit unexpected final spurt, but a really welcome one. It is not the first time that we have been on the point of rolling back down but have made it up the slope again by giving it our best effort: we did so with the customs union, the single market and the euro. Today we are doing it with energy and the fight against climate change. We must not stop now: that would be an unforgivable own-goal.
The Commission must do its part by translating the Council's decisions into legislative proposals on which Parliament can work in depth. The Council should assess national plans on a majority basis. Above all, we must not stop on the road to a political Europe. As the President of the Italian Republic, Giorgio Napolitano, said in this Chamber during the last part-session, the Constitution is not a caprice, a whim or mere ornament. Without new rules, a legal personality, a political and social soul and the Charter of Rights, Europe is in danger of declining again.
That is why we anxiously await the declaration of 25 March. Mrs Merkel said yesterday that the declaration will not talk about God, and that is all right, because God holds anyone who is sincerely Catholic and Christian in His heart. However, the declaration must not fail to talk about the Constitution. After last week's successes, it would be disappointing if we came up with a vague declaration that did not talk about Europe's successes or mention the great advances of the last 50 years or, most of all, did not sketch out this great goal of the European Constitution.
(FI) Mr President, I will use the time allotted to me discussing the Berlin Declaration. First of all the 50-year partnership between the European states is a reason to celebrate. The partnership has brought results, although of course there are areas of dissatisfaction.
Germany has drawn up a special declaration in honour of the occasion. Unfortunately, it was drafted behind closed doors. When the chairmen of our groups spoke this morning, they had to admit that they had not seen the text. This says a lot about the current state of the EU, openness and EU interinstitutional cooperation.
The Declaration must have just one aim: it must clearly and briefly state why we will need European cooperation this millennium. In other words, it must clearly define what our common European goals are.
(DE) Mr President, Mr President-in-Office of the Council, Mr Vice-President of the Commission, ladies and gentlemen, I should like first of all to say how surprised I am at the intensity and high level of many of the discussions on achieving real CO2-emission reductions. In my Member State I am given the impression that the climate catastrophe could be brought under control if we drove a little more slowly, replaced our light bulbs and planted three trees every time we went on holiday to Africa. Giving people this impression is to deceive them.
We certainly need to consider very carefully when most CO2 is emitted. It is when electricity is generated. That is why it is important for us also to reflect on how reductions can be achieved where the greatest amount of CO2 is emitted. It is interesting to see that the Chairman of the German SPD is now also travelling round the country as a scientific expert calculating how much CO2 is emitted by nuclear generation. He should leave this to a physicist like the German Chancellor. Then we would be on the right track.
The first matter that we will have to consider is therefore how we can also set targets for energy production in car transport. How many grams of CO2 should be allowed to be emitted per kilowatt-hour? Then we will be on the right track and only then can consideration be given to further measures. I stress that we will have to reflect on the role that nuclear energy should play in the next years and decades. Here it is important for us as Europeans to debate nuclear energy objectively and free of ideology, bearing in mind the responsibility that we have to bear here, and in so doing also to help to enable this debate to be conducted objectively in the Member States.
Mr President, energy security and coping with climate change are the two most dramatic challenges of our time. By addressing these topics in a bold and comprehensive way, the European Council recognised that global challenges require global answers; that cross-border threats require cross-border action. These are issues which concern ordinary people and by addressing them the Council sends out the message that the European Union is responsive to European citizens' expectations, thus motivating their loyalty towards the European institutions. However, this is only the tip of the iceberg. A common energy market requires the Communitarisation of energy policy, which should include, or be associated with, a joint effort for technological development, as well as coordinated investment, employment and growth policies.
The political will expressed this spring will be neither sustainable nor effective without a European legal basis. A common policy also requires a special budget, and one has to secure the means to finance that budget, possibly by taxing certain energy transactions and by creating European Union financial own-resources. The shaping of the European Union's enlargement, neighbourhood and development strategies should follow the measure and the manner in which our foreign partners - neighbours or not - cooperate in the promotion of European energy and environmental strategies. On the other hand, the bilateral agreements between the European Union Member States and third states in the field of energy should be conceived in such a way as to work in favour of the enhancement of our common energy strategy.
This spring, the European Council has proven that there is a light at the end of the tunnel. The Berlin Summit has yet to prove that there is a tunnel leading to that light.
Mr President, I am delighted the Council agreed that the administrative burden arising from EU legislation should be reduced by 25% by 2012, as another speaker mentioned.
I also welcome the fact that the Council has called for a group of independent experts to advise on better regulation. This is vital. However, I would like to go even further and have independent impact assessments as a matter of course for all legislation.
In the employment field, legislation should be brought forward at EU level only if it cannot be done successfully at local or national level. An average small business owner already spends roughly 28 hours per month filling in forms as a result of legislation. Health and safety legislation should be brought forward only if medical and scientific evidence demonstrates the need for it, as is the case for an amendment to Directive 2000/54/EC on biological agents, to protect health workers from needlestick injuries.
(DE) Presidents, ladies and gentlemen, the first step has been taken in the right direction towards a common energy and climate protection policy and no hot air has been produced: we welcome this. The context for political decisions has improved, but we are still a long way from our objective. Most of the hurdles are still to come. The first is fully integrating the agreed targets into the growth, employment and competition policy programmes and if necessary amending them. Climate and energy policy must strengthen the Lisbon Strategy; they should not detract from it.
Secondly, it will take time for the specific European programmes, projects and measures to be tabled and for the necessary action plans, which should be open to scrutiny, to be drafted. Everyone needs to know who is doing what by when and how so that we can achieve our joint targets. This is crucial because, although targets set at summits raise hopes, it is only tangible results that build confidence. I would therefore call for a report to be produced annually by the Member States to the national parliaments and by the Commission to the European Parliament about the results of implementation.
Thirdly, when will we receive the necessary research programme, the necessary support initiatives and the energy savings road map from the Commission and the national governments? We still have to prove ourselves both internally and internationally. We have not yet done so. As St Catherine of Siena once said, it is not the starting out that is rewarded but solely the persevering.
(FI) Mr President, we should be pleased that the European Union has taken an important step to protect life on earth and has confirmed its global leadership in the fight against climate change.
Now that we agree on the objective and the commitment, we need to look closely at how to implement the aims. It was vital to commit to the use of renewable energy sources in order to satisfy our future energy needs. Many renewables, however, are still in the development phase, and at the same time a good deal of energy-efficient practices are only waiting to be introduced. The Member States now have a job to do. Now we need to invest heavily in energy efficiency.
Biofuels and bioenergy also need developing, though at the same time we have to ensure that the environmental friendliness of the entire life cycle of such energy sources is also taken into consideration at global level, as has been said here. For this we need a system of certification to serve as a guide to the right production methods.
All in all, we, as Europeans, have the opportunity to emerge as a leader in energy technology. As Commissioner Verheugen said, we need answers from industry to the question of what is possible. For much is possible.
(FR) Mr President, the Commissioner for the Environment, Mr Dimas, spoke at the end of this Summit about revolutionary decisions. I should like to share his enthusiasm but, amid this chorus of praise, I must voice my scepticism.
True, the policy on climate change has finally been integrated into EU economic policy. That is a good thing. I remember, however, the Lisbon Summit of March 2000, at which the European Union set itself the target of becoming the world's most competitive knowledge-based economy by 2010. Five years on, we have seen the mediocre results of that. I should not like to see this Summit turn into yet another farce and a big disappointment.
I welcome the development of renewable energy sources, but they are just one part of the solution to the problem of global warming. True, we must think in terms of energy efficiency and of the insulation of buildings. Wind energy must be developed, but its impact is very limited; we cannot rely on it: there is no electricity when the wind is too weak, or when it is too strong. Solar energy should be promoted, but we do not have a sufficient number of tradesmen who are trained in these new technologies.
I regret the overcautiousness of the Council, which reluctantly acknowledges that nuclear power is one effective solution regarding the reduction of greenhouse gas emissions. Mrs Merkel wants the European Union to pioneer the fight against global warming. Everyone agrees, but this is plainly hypocritical when we know that some Member States, which are today opposing nuclear energy, buy energy from this source when the survival of their economies depends on it. Hypocritical, too, is the fact that Mrs Merkel wants to combat CO2 emissions while at the same time enhancing her policy of having electricity generated by coal-burning thermal power stations, when we know the disastrous effects that this has on the environment. Hypocritical, yet again, is the fact that Germany, which no longer wants nuclear power on its territory, sells its nuclear power station technology to China. Hypocritical, lastly, Commissioner, is the fact that you expect industry to make an effort when the German Presidency protects big-engined cars that consume too much energy and emit too much CO2.
So, yes, I agree with the conclusions of this Summit, but the words must be turned into deeds, because it will be thirty years before today's actions have an effect. The European Union must regain its influence and impose green diplomacy.
- (PL) Mr President, it has been a long time since there has been such agreement about a European Union summit. It has been praised by national leaders and also in this House. But an innate caution begs the question: what has happened politically? How has it been possible, after so many long months, to eventually achieve a success we can all rejoice in?
The answer is that there was a great longing for success, and a great need to demonstrate unity. It must be stated clearly, however, that the summit held on 8 March actually precedes a very important debate on the Constitution. In the shadow of the summit's success lurks an unfinished debate. The outstanding dilemma from the previous summit as to what the European Union should be, remained unresolved despite the success achieved.
We should therefore ask ourselves whether the agreement reached in the field energy has given energy and courage to all those who want to take the difficult decisions about the future of Europe, or whether in fact the opposite has happened. Or could it be the case, as some of Europe's leaders say, that if we managed to achieve agreement using the old mechanisms, that they do not need to be replaced?
I warn all those who are preparing the Berlin Declaration and who are preparing constitutional solutions, not to allow a situation to arise in which whilst everyone says the same thing and praises success, in reality each country, or the majority of countries, thinks differently. If it turns out that this summit was the European Union's last success because it is followed by nothing but problems, then sadly all the grand words been spoken in this House will be proved meaningless.
Mr President, there has been a lot of praise for the Council, particularly on the energy package, but I want to note another significant landmark, which for me personally is a very important one. Since I came to this House in 1999, I have been making speeches regularly following the Brussels summit, asking for the internal market and its completion to be given top priority. Thank you, President-in-Office, for making it the first action on the first page of your communiqué. More importantly, I am really pleased that the Council has affirmed the importance of completing the internal market in the context of Europe3s response to globalisation.
Why do I say this is of such great importance? President-in-Office, I was privileged to be rapporteur when we held the meeting of national parliamentarians, which you attended, on the whole of the Lisbon Agenda. Those parliamentarians were telling us that this is the message we need to get across to our electors. Our governments and our prime ministers, however, are not giving us a great deal of help in communicating this message about the fundamental importance of the internal market. They said the same thing about the four freedoms in the internal market, and that has been mentioned here as well. President-in-Office, I would like you to go back to the Ministers and say, 'help your parliamentarians to communicate this important message to their electors'.
Let me link that also to two important proposals that are mentioned here. One is a proposal I know a lot about - the Services Directive. The second one is the really important proposal from Mr Verheugen about dealing with issues relating to product markets. President-in-Office, I just want to say to you that the prime ministers should go back from this Council and ask for the files of all the cases pending before the Court of Justice where individual countries are infringing the Treaties in respect of the free movement of goods and services. All they need to do is to deal with all of those cases. This could be done between now and the next summit and it would make the biggest single improvement to the internal market, without us having to do any more legislative work. Let us have action, not words in this case.
Thank you very much, Mr Harbour. It is nice to see your engagement and emotion.
(ET) Last week an epoch-making Council session took place. The European energy system has fallen behind the times. More than 20% of generators are over 30 years old and must be replaced. This is a historical opportunity for Europe to rid itself of the obsolete attitudes that have shaped our energy policy up to now.
Instead of replacing that physically obsolete fifth with outmoded but new generators, we had the courage, under Germany's presidency, to fulfil the obligation to replace it with renewable energy. Even more than that, however, I like the idea of replacing energy-wasting with energy-saving consumption.
Energy and security go hand in hand. Each kilowatt for which we do not need to purchase energy from undemocratic regimes is a contribution to global security. Unfortunately, however, the continued political support for the planned gas pipeline under the Baltic Sea shows that the lessons of history have not been heeded.
We must not encourage Russia to continue its Stalinist policy of zones of influence. It may sound like a harsh assessment, but the Baltic Sea gas pipeline is like a slap in the face for Estonia, like a 21st century Molotov-Ribbentrop Pact.
Europe urgently needs a common energy policy and constitutional treaty. The institution of the Foreign Minister of the European Union will ensure that 'backroom deals' will forever become a thing of the past in this union.
For that reason, I believe that Germany, which now holds the presidency of the EU and has successfully conducted this Council, will bring this critical treaty to life. And the citizens of the European Union will see that it is good, that it is in the spirit of the third millennium.
(CS) Mr President, it is a good thing for Europe that the Council has adopted the energy action plan for 2007-2009. In so doing, it has taken the first step towards establishing a common European energy policy - albeit in a watered-down form.
Although the summit recognised that Europe has a long way to go if it is to achieve a competitive and unified internal market for energy, it failed to support the complete unbundling of energy company ownership, which is a vital factor in achieving this.
Completely unrestricted integration in the sector will lead to the emergence of huge energy conglomerates, which will wield enormous economic and political influence in all countries. This will enable them effectively to influence political affairs at both national and - as we have recently become aware - international level. The energy sector is also less competitive and therefore less efficient than it ought to be.
The risk to security is a similarly dangerous consequence of this situation. If Russian state-controlled ownership were to make inroads into these large and powerful firms it would be an economic and above all a political disaster, especially for the new Member States from Central and Eastern Europe
The unbundling of energy company ownership and the adoption of transparent Europe-wide market rules for all, along with a common approach among European countries to external energy policy, would improve the functioning of the energy market, improve the transparency of internal policy in the individual EU Member States and significantly reduce foreign policy and security risks not only for the individual Member States but also for the Union as a whole.
President-in-Office of the Council. (DE) Mr President, thank you very much for your predominantly positive assessment of the Spring Summit of the Heads of State or Government. Mr Lambsdorff, I wish to say to you that for me and for the German Government neither the Summit nor the positive comments are cause for complacency. However, I remain convinced that, nonetheless, a degree of confidence is necessary for the remainder, the second half, of our Presidency, or at least it will do no harm. Or to put it another way: at a time when Europe is after all not in the best of health, or let us say is stagnating - now that the renewal process has come to a standstill - anyone who does this job without ambition, without desire, without faith in the ability of Europe to reform and change should not in my view even bother starting such a job at all.
I can assure you that even before our Council Presidency had begun and certainly once it had started I was repeatedly asked many times, particularly by journalists: how do you actually intend to achieve this programme? With a view to the first Summit they also asked: how can you actually succeed in brokering an agreement when the positions of the Member States are so far apart?
I do not believe that it is such a great secret. You are all familiar with this from your work. You need a great deal of patience, particularly with those partners who have doubts, who are hesitant about certain outcomes. You need the necessary ambition and above all you need to be fair, particularly towards those who will find it much more difficult than others to reach the targets agreed. This worked at the last Summit. Now of course the same questions are being asked about 25 March. How is it actually supposed to work when there are such varied interpretations of the history of the European Union, when expectations about the content of the Berlin Declaration differ so greatly? I tell you, it will happen in just the same way.
In the past we have listened patiently and I think we know more or less what people's expectations are. I am only saying this because earlier someone said that the outcome would then of course necessarily be very general. If we succeed in having a Berlin Declaration then this success does not necessarily have to be a reason for banality. The result that emerges can also be a good Berlin Declaration. If we succeed in taking this step it still will not be the solution, but it will not be the end of our Presidency either, and neither will it be the end of our ambition. But it is an important second step towards the solution that will hopefully be achieved at the June Summit, when we will try to untangle the knot that is at present still stopping the European renewal process from moving forward. I can assure you that when we prepare for the June Summit we will do whatever we can to achieve this.
I should like to make a few final comments on energy and climate. Many Members have rightly pointed out that this Summit does not of course mean that our work is complete. All I can do is confirm this and say: yes, further work is needed in many areas. I have mentioned energy research; I have mentioned strengthening our energy relationships with third countries, and of course this also applies, Mr Verheugen, to the ambitious target for renewable energies. The 20% is now our European target and we have always said, even to the outside world, that it is now a question of converting this European target into national targets.
Apart from the fact that I am convinced, Mr Verheugen, that we will achieve this together, all I want to say to you here is that the Commission and the Presidency obviously discussed whether we should have gone down the opposite route, first agreeing national targets and then deriving a European target from these.
However, both of us - the Commission and the Presidency - were sure that we would probably have discussed this for another five years and still would not have identified a common target. That is why we agreed on this approach. It was pointed out that we Europeans ultimately cannot rescue the world's climate on our own. We need to keep an eye on how energy and climate policy develops in important countries such as the United States, China and India. Someone voiced the suspicion that this was precisely what we would not be concerned about. I simply want to say that the opposite is true, and I am saying this for Europe, I am saying it for our national German policy, and I am saying it in particular for our G8 Presidency.
On Monday I will be in Washington and by arrangement with my American colleague I will be opening a major, joint event there involving German and American companies, with whom we will be discussing how we can strengthen the transatlantic technology partnership, particularly in the field of the energy economy. In the context of the efforts being made in the United States, I would point out that below the federal level exemplary work is already being done on climate and energy policy in many US states.
On China I wish to say only that we have it firmly in our sights. In the context of the G8, both at summit level and at foreign ministers' level, 'outreach' meetings are going to be held, to which not only China and India are invited but also Mexico, South Africa and Brazil, and at both meetings - both at the foreign ministers' level and at summit level - the issues of energy and climate will play a central role. As you see, we are also concerned about those who do not belong to the European Union.
We need to show - as we did at the last Summit, and there I agree with Mr Verheugen - that the European Union is not a historical seminar but a workshop for the future. We have provided an example of this.
(Applause)
Thank you, Mr President-in-Office. After the successful Brussels Summit we now need a successful result in the form of the Berlin Declaration. The European Parliament will do all it can to ensure that we are successful together.
Vice-President of the Commission. (DE) Mr President, I should like to express just one single thought, indeed more of a request.
There is a tension between economic competitiveness, high social standards and protecting our environment and in this area we should stop regarding the past in such a confrontational and polarising manner, playing the economy off against ecology and ecology off against the economy. It is simply not true that people are against protecting the climate and the environment if they say that we also have a responsibility for jobs. It is simply not true that if people say we need to do more to protect our environment they are also saying that they are not interested in jobs.
The truth is that we have surely learnt by now that we can link the two together. The truth is that a European industry that is a world leader in this field - not only in environmental technology, but also as far as environmentally friendly products and services are concerned - will be most likely to create jobs for people and give them a future.
That is what this is all about - and that is the belief on which this Commission's policy is based: solidarity with the generation that is alive today, which wants to live today and have jobs today, and solidarity with the generations that will follow, which want to find a planet on which they can live, is not contradictory. This is precisely what we want to demonstrate with this policy!
The debate is closed.
The vote will take place in a few minutes.
Written Statements (Rule 142)
in writing. - (PT) This European Council reaffirmed the positions of the so-called Lisbon Strategy, with liberalisations and privatisations, labour flexibility and the planned attack on workers' rights, in connection with which I should like to highlight the announced communication on flexicurity.
The conclusions of the Council clearly state: 'To enable the next three year cycle of the renewed Lisbon Strategy to be prepared, the European Council invites the Commission to present an interim report in Autumn 2007 with a view to its proposal for the Integrated Guidelines for Growth and Jobs (2008-2011). Furthermore, the European Council invites Member States to present on time their national reports on the implementation of the National Reform Programmes.'
In other words, the pressure to continue with privatisations and attacks on labour rights is maintained.
There is no information on the so-called European Constitution, although we know that the pressure is still on for there to be an Intergovernmental Conference during the Portuguese Presidency. The Council has thus reiterated its tacit support for the plan for the constitutional consolidation of this neoliberalism, which is accompanied by the centralisation of power, federalism and militarism.
in writing. - (HU) In the past few months, more and more people in Hungary too have been worrying about global climate change. Many still do not grasp the essence of the phenomenon; others are denying that it could be the result of human activity. More and more people are realising, however, that the current practices of our civilisation, our transport and our consumption are unhealthy. Progress is not sustainable because there are not enough natural resources to satisfy our current demands, while gas emissions and waste lead to the pollution of the environment beyond recovery. The German presidency has rightly recognised the need for action in order to slow down the rate of climate change. Increasing the proportion of sustainable energy sources within the overall European energy mix is commendable. It would be a grave error, however, to forget that global climate change is not the only source of environmental threats. Atmospheric pollution, the presence of carcinogenic substances in our daily life, overuse of insecticides and pesticides, the extinction of certain animal and plant species, the accumulation of waste, are all threats to our future and to sustainable development. If we want a more humane future for ourselves and for our offspring, we must take action for an environmentally friendly, healthy and sustainable future.
We, the members of the Socialist delegation, are happy to acknowledge that at their March session the Heads of State or Government gave recognition to the first achievements of the renewed Lisbon Strategy. Its main results were economic growth in conjunction with reduced unemployment. We are especially pleased that nine Member States, among them Hungary, provided great momentum for this positive trend by signing the declaration advocating further development of a social Europe and promoting its role.
Reforms are crucial for making the most of the positive aspects of globalisation, for innovation, for economic restructuring as well as for the further advancement of EU policies. Our common goal is the welfare of Europe's citizens and deepening their trust. The path towards this goal runs through increased employment, improved workmanship and protection of social rights. These unique European traditions do not mean, however, the conservation of existing legal structures but the preservation of European principles.
As to the subject of employment, it is important for flexibility to be accompanied by security. The relevant regulations have to be modified so that we may be able to provide prospective employees not only with suitable wages, but with useful knowledge. At the same time we have to abolish barriers that needlessly hamper businesses in their efforts to meet the demands of globalisation. In the course of putting into practice the notion of flexicurity, we have to make sure this will truly bring practical benefits and guarantees to employees. We socialists have to be especially watchful of this at every stage during the reform of labour rights.
in writing. - I welcome the statement made by the Commission setting ambitious targets for reduction in carbon emissions by 20% by 2020 and for the increasing use of renewable energy forms. Climate change is a global issue and we will need to work together to reduce global warming, not only within Europe, but with North America and Asia. I believe that these targets are achievable, but they need to be regularly monitored. I believe that the best way to do that is through strict monitoring and annual reporting. Member States must also be responsible for providing detailed action plans of how they will meet these targets.
After looking at the record of last week's spring Summit, as a Hungarian MEP I note with sadness that the Hungarian Government - which in its publicity campaigns likes to call itself progressive - has once again given proof of its short-sighted provincialism. In this case, however, their attitude does disservice not only to Hungary but to the entire European Union.
It appears from the statements made by Prime Minister Ferenc Gyurcsány in Brussels that the Hungarian Government contributed its vote to softening the targets set for climate and energy policies. For it is really no use setting the proportion of renewable energy at 20% of the EU's total energy consumption by the year 2020 if it is not compulsory for each and every Member State. This way well-performing states can compensate for the underachievement of weak or lazy states. Unfortunately, this is what the Hungarian Government was striving for as well.
I am convinced that only with international cooperation can the effects of global climate change successfully be slowed down. However, this cooperation promises to be rather cumbersome.
Yet Europe, as a political player, could take the lead in this process. But how could the EU stand as an example before the whole world if a few small Member States can take the wind out of the sails of collaboration even within Europe?
No European state can rejoice that instead of taking action they need hardly do anything at all.
In so doing they are not gaining time, but rather missing a chance. A chance for a modern, competitive Europe.
Thank you.
in writing. - (EL) The decisions taken by the European Council in March are yet further irrefutable proof of the role of the ΕU as a mechanism for promoting the choices of capital. Instead of taking measures to protect the environment, measures are being taken to protect companies and strengthen the monopolies.
The plundering exploitation of natural resources by capital is the basic cause of the significant climate changes and of the real danger of the ecological destruction of the planet. However, instead of taking bold measures to at least limit the unaccountability of the monopolies, decisions are being taken to strengthen competition on the electricity and natural gas markets, liberalise the energy market and hand the entire strategic sector of the production, transmission and distribution of energy over to the private sector.
Centre-right and centre-left governments have unanimously committed to speeding up the implementation of the anti-grassroots Lisbon Strategy, setting as their primary objectives the commercialisation of education and health and the attack on insurance funds and the pension, wage and social rights of the workers. At the same time, the promotion of harsher anti-labour measures, the 'adaptability' of the labour market and 'flexurity' are being speeded up in the aim of holding down labour costs, in order to increase the profitability of Euro-unifying capital.
The Greek Communist Party is fighting against these choices, highlighting fair demands and fighting with the workers for the satisfaction of the modern needs of the grassroots classes.
in writing. - (DE) It is certainly right to describe the outcome of the EU Summit as an important step in the right direction. For our future and particularly for that of our children it is of the greatest importance that we vehemently counteract an average temperature increase of more than two degrees Celsius. For this reason I consider the decision to set targets of generating 20% of our energy from renewable sources and achieving a 20%-reduction in CO2 emissions in the EU by 2020 as imperative. I therefore particularly welcome the fact that our Heads of State or Government have now also finally managed to reach such a decision.
I am aware, and I think that my colleagues will agree with me, that these steps are just a beginning and that further efforts will need to follow to guarantee lasting and sustainable climate protection. Obviously in so doing care needs to be taken to ensure that the overall approach adopted is a balanced one. I am, however, convinced that new and strict environmental standards will not put Europe at an economic disadvantage, but that on the contrary Europe will be a world leader in new technologies. In this way we will both help our environment and secure high-quality jobs in Europe for the long term.
Furthermore, I would call for renewed efforts to be made to convince the major polluters, such as for example the United States and China, of the importance of protecting the climate, because it is only together that sustainable success is attainable.